An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-732
                       NORTH CAROLINA COURT OF APPEALS

                              Filed 7 January 2014


IN THE MATTER OF:

                                              Guilford County
                                              Nos. 10 JT 328-29
L.M.C. and C.L.C.



      Appeal by respondent from order entered 5 April 2013 by

Judge Sherry Alloway in Guilford County District Court.                       Heard

in the Court of Appeals 10 December 2013.


      Mercedes O. Chut for Petitioner Guilford County Department
      of Social Services.

      Smith, James, Rowlett & Cohen, L.L.P., by Margaret Rowlett,
      for guardian ad litem.

      Hunt Law Group, P.C., by James A. Hunt, for respondent.


      DILLON, Judge.


      Respondent, the mother of the juveniles L.M.C. and C.L.C.,

appeals from an order terminating her parental rights.                        After

careful review, we affirm.

                    I. Factual & Procedural Background
                                         -2-
       On 25 May 2010, the Guilford County Department of Social

Services    (“DSS”)    filed     a    petition   alleging    that    L.M.C.   and

C.L.C.    were   abused,     neglected     and   dependent   juveniles.       DSS

stated that it received a report on 29 April 2010 concerning

suspected sexual abuse of one of the juveniles.                  A neighbor who

cared for the juveniles indicated that one of the children told

her that respondent’s boyfriend “made her touch his pee pee”;

that the child’s bottom “looked very red and irritated”; and

that the child told her that her mom said not to tell anybody

what was occurring in the home.

       A social worker met with respondent and her family on 29

April 2010 to discuss the allegations.               Respondent denied having

any    knowledge    of     any       inappropriate    behavior      between   her

boyfriend and her daughter.               L.M.C. denied that respondent’s

boyfriend had ever touched her, but disclosed that C.L.C. had

told   respondent     that    respondent’s       boyfriend   had    touched   her

vagina.     The social worker later spoke with C.L.C. at school,

and C.L.C. disclosed that respondent’s boyfriend had touched her

vagina and made her touch his penis.              C.L.C. further stated that

respondent’s boyfriend had asked her to watch a “naked movie”

with him and then asked her to do the things depicted in the

movie, and she complied.              C.L.C. also told the social worker
                                         -3-
that she had told her mom about the abuse.                    The social worker

informed respondent that her boyfriend would have to leave her

home; after some initial hesitancy, respondent agreed.

    A forensic interview with C.L.C. was conducted on 24 May

2010.     During the interview, C.L.C.                disclosed that both her

father and respondent’s boyfriend had touched her vagina.                        She

further     stated      that    she     had    told    respondent      about     the

boyfriend’s abuse, but that respondent had asked that she not

tell anyone because she wanted her boyfriend to come home.

    Respondent admitted to the police that C.L.C. had informed

her of the abuse.        Respondent stated that she had confronted her

boyfriend    about      the    abuse,    and     he   had   admitted     to     being

intoxicated,      but    denied   that     any    penetration    had     occurred.

Respondent continued to allow her boyfriend to live in her home

after the disclosure of abuse.            Police advised DSS that criminal

charges     had   been    filed    against       respondent    for     aiding    and

abetting felony child abuse.            DSS responded by taking non-secure

custody of the juveniles.

    On 9 July 2010, C.L.C. was adjudicated an abused, neglected

and dependent juvenile, and L.M.C. was adjudicated a neglected

and dependent juvenile.               The trial court entered an amended
                                        -4-
dispositional order on 9 November 2010, ordering a concurrent

plan of reunification and adoption for the juveniles.

      On 16 March 2012, a permanency planning review hearing was

held in district court.            The court found as fact that, on 5

March 2012, DSS received information that respondent had been

arrested   for     driving     while    impaired,      driving     while    license

revoked, and driving without insurance, tags, or registration.

DSS was advised that the mother was in jail and being held under

a $1,200.00 bond.

      The following day, a social worker contacted respondent and

asked whether she planned to attend her visitation that day and

whether she had “anything new to report.”                Respondent responded

that she was planning to attend visitation and that she had

nothing    new    to   report.         The    social   worker      then    informed

respondent that she was aware of her arrest.                 Respondent began

to cry and admitted she had “no one to blame but herself.”

      On 10 April 2012, the trial court changed the permanent

plan for the juveniles to adoption “based on the mother’s recent

poor judgment, lack of consistent progress on her case plan, and

the amount of time the juveniles have been in care[.]”                       On 16

May   2012,      DSS   filed   a   petition      to    terminate     respondent’s

parental rights.        On 5 April 2013, the trial court entered an
                                        -5-
order terminating respondent’s parental rights with respect to

L.M.C. and C.L.C. upon concluding that grounds for termination

existed pursuant to N.C. Gen. Stat. § 7B-1111(a)(1) and (2).

From this order, respondent appeals.

                                    II. Analysis

                        A. Termination Based on Neglect

    Respondent         first   argues    that     the    trial    court   erred   by

concluding      that    grounds     existed       to    terminate   her    parental

rights.    We disagree.

    N.C. Gen. Stat. § 7B-1111(a) (2011) sets out the statutory

grounds for termination of parental rights.                   A finding that any

one of the enumerated grounds have been met is sufficient to

support termination.           In re Taylor, 97 N.C. App. 57, 64, 387

S.E.2d 230, 233-34 (1990).           “The standard of appellate review is

whether the trial court’s findings of fact are supported by

clear, cogent, and convincing evidence and whether the findings

of fact support the conclusions of law.”                 In re D.J.D., 171 N.C.

App. 230, 238, 615 S.E.2d 26, 32 (2005).

    In the instant case, the trial court concluded that grounds

existed    to    terminate     respondent’s        parental      rights   based   on

neglect.        See   N.C.   Gen.   Stat.     §   7B-1111(a)(1)     (2011).       Our

General Statutes define a “neglected juvenile” as
                                         -6-
            [a] juvenile who does not receive proper
            care, supervision, or discipline from the
            juvenile’s parent, guardian, custodian, or
            caretaker; or who has been abandoned; or who
            is not provided necessary medical care; or
            who is not provided necessary remedial care;
            or who lives in an environment injurious to
            the juvenile’s welfare; or who has been
            placed for care or adoption in violation of
            law.

N.C. Gen. Stat. § 7B-101(15) (2011).               Generally “[a] finding of

neglect sufficient to terminate parental rights must be based on

evidence     showing      neglect   at     the    time     of   the    termination

proceeding.”       In re Young, 346 N.C. 244, 248, 485 S.E.2d 612,

615 (1997).       However, where, as here, a child has been removed

from the parent’s custody before the termination hearing and the

petitioner       presents   evidence     of     prior    neglect,     “[t]he   trial

court must also consider any evidence of changed conditions in

light of the evidence of prior neglect and the probability of a

repetition of neglect.”           In re Ballard, 311 N.C. 708, 715, 319

S.E.2d    227,    232   (1984).     Additionally,         the   determination       of

whether a child is neglected “must of necessity be predictive in

nature,    as    the    trial   court    must    assess    whether     there   is   a

substantial risk of future abuse or neglect of a child based on

the historical facts of the case.”               In re McLean, 135 N.C. App.

387, 396, 521 S.E.2d 121, 127 (1999).
                              -7-
    The juveniles in this case came into the care of DSS after

respondent’s boyfriend sexually abused C.L.C.     The trial court

found as fact that the juveniles were adjudicated neglected on 9

June 2010.   The trial court also found the following facts at

the termination hearing:

         10.   During the forensic interviews of the
         minor children on May 24, 2010, it was
         learned that [respondent] had some knowledge
         of the sexual abuse of the minor child prior
         to DSS becoming involved with the family.

         11.   [Respondent] has held at least eight
         jobs throughout the life of the case but has
         not maintained any job longer than six
         months.

         . . . .

         13.   [Respondent] began working with a man
         by the name of Felix in March, 2012, for the
         Turkish Grill.     This employment involved
         [respondent] traveling with a group of men
         and staying overnight at a motel with the
         men.

         . . . .

         15. At a visit in December, 2011, with the
         minor child[, respondent] brought a man and
         asked [C.L.C.] to sing for the man.      The
         social worker advised [respondent that] this
         was not appropriate given the sexual abuse
         endured by the minor child.

         16. [Respondent] was   convicted   of   DWI   in
         2004, 2008 and 2012.

         17.    [Respondent] had one positive drug
         screen for marijuana on August 12, 2012.
                    -8-


18.   In August 2012, [respondent] attempted
to obtain the address of the foster home
where the minor children were residing
through    the    minor   child    [C.L.C.].
[Respondent] asked [C.L.C.] not to tell the
foster mother.

19.   [Respondent] has complied at various
times with components of her case plan but
is still not at the point where unsupervised
visitation   with  the  minor  children   is
recommended.

20. There are concerns about [respondent’s]
honesty and some recent incidents which
point to her lack of integrity and inability
to be truly open, honest and transparent.

21.     [Respondent] continues to   [exhibit]
questionable    judgment  in  her    decision
making.

    a. [respondent’s] job with the Turkish
    Grill where she stayed overnight in a
    hotel with 3 to 4 men.

    b. An incident where she wanted her
    daughter, [C.L.C.], to sing to a male
    friend that [respondent] had brought to
    a visit at DSS and [respondent’s]
    inability     to      understand    the
    inappropriateness of that given the
    circumstances    that    led    to  the
    children’s removal from the home.

    c. [Respondent] was in therapy with a
    male therapist for a year and then
    states that she could not talk to a
    male therapist about her own issues and
    her failure to inform DSS about that
    issue.
                                       -9-
                d.   [Respondent’s]   dishonesty  about
                having a dog in her home and her recent
                Driving While Impaired charge.

           22.    [Respondent] has not been able to
           address in therapy the issues that led to
           the children’s removal because in order to
           address those issues in therapy [respondent]
           must first address her own sexual abuse and
           at this time [respondent] has not addressed
           her own issues.

           23. The therapist for the children is still
           concerned about the children’s safety in
           that she does not believe the minor child
           [C.L.C.], at this time is not willing to
           report to [respondent] if anything happened
           to her.

Based on these findings, the trial court concluded that “there

is a reasonable possibility that [the juveniles would continue

to be neglected] for the foreseeable future.”

    Respondent does not argue that the trial court’s findings

of fact are without evidentiary support.                  Instead, respondent

argues   that   the     trial      court     should    have      drawn   different

conclusions from the evidence as a whole.                  However, it is the

trial    “judge’s     duty   to     weigh     and     consider     all   competent

evidence, and pass upon the credibility of the witnesses, the

weight to be given their testimony and the reasonable inferences

to be drawn therefrom.”           In re Whisnant, 71 N.C. App. 439, 441,

322 S.E.2d 434, 435 (1984).            Accordingly, we are bound by the
                                            -10-
trial court’s findings of fact.                    Koufman v. Koufman, 330 N.C.

93, 97, 408 S.E.2d 729, 731 (1991).

       Based on its unchallenged findings, the trial court made an

ultimate finding that respondent had neglected the juveniles and

that   there    was     a    “reasonable      probability       that   such    neglect

[would] continue for the foreseeable future.”                      Consequently, we

conclude     the   trial       court’s       findings     of    fact      support   its

conclusion that grounds existed pursuant to N.C. Gen. Stat. §

7B-1111(a)(1) to terminate respondent’s parental rights.

        B. Termination Based on Wilful Failure To Make Progress

       Respondent additionally argues that the trial court erred

by concluding that grounds existed pursuant to N.C. Gen. Stat. §

7B-1111(a)(2)      to       terminate       her    parental     rights.       However,

because we conclude that grounds existed pursuant to N.C. Gen.

Stat. § 7B-1111(a)(1) to support the trial court’s order, we

need not address the remaining ground found by the trial court

to support termination.              Taylor, 97 N.C. App. at 64, 387 S.E.2d

at 233-34.

               C. Determination on Best Interest of the Child

       In respondent’s final argument, she contends that the trial

court abused its discretion when it concluded that termination

of   her   parental         rights    was    in    the   best    interests     of   the
                                   -11-
juveniles.     Once statutory grounds for termination have been

established, the trial court is required to “determine whether

terminating    the   parent’s    rights       is   in   the   juvenile’s    best

interest.”      N.C.    Gen.    Stat.     §    7B-1110(a)        (2011).    When

determining whether it is in the juvenile’s best interests to

terminate the parent’s rights, the trial court is required to

make written findings regarding the relevant factors enunciated

in N.C. Gen. Stat. § 7B-1110(a).               Id.      “We review the trial

court’s   decision     to   terminate   parental        rights    for   abuse   of

discretion.”    In re Anderson, 151 N.C. App. 94, 98, 564 S.E.2d

599, 602 (2002).

    Here, in its dispositional findings, the trial court noted

the ages of the juveniles and the following facts relating to

the factors stated in N.C. Gen. Stat. § 7B-1110(a):

           c. There is a strong likelihood of adoption.
           Both children are reasonably well behaved.
           The minor children are attractive children
           and have done well in both the foster home
           and in school.

           d. The minor children are not currently
           placed in an adoptive home, but they were
           able to bond with the foster parents and
           feel safe in their home which indicates that
           they would bond with an adoptive home.

           e. The minor children have an extremely
           strong bond with [respondent].  The minor
           children  love   [respondent].    However,
           [C.L.C.] seems to be parentified [sic] in
                                            -12-
               that she      worries       about    the    [respondent’s]
               welfare.

               f. The permanent plan for the juveniles is
               adoption   and   terminating [respondent’s]
               parental rights is necessary in order for
               the juveniles to be adopted.

               g. Other relevant considerations are that
               there is no other family available for
               placement or adoption.     Further, the time
               period the children have been in DSS custody
               is a relevant consideration.

Respondent cites the strong bond she shares with the juveniles

and    argues    that       the   trial     court    erred       in     determining         that

termination was in the best interests of the juveniles because

“the    children      are    not,    and    have    never       been,    in    a    potential

adoptive    placement.”             Furthermore,      respondent         notes       that    the

father of the juvenile, who is not a party to this appeal, has

not yet had his rights terminated, and thus it was unlikely that

termination      of    her    parental       rights       would       move    the    children

closer to permanence.             We are not persuaded.

       The fact that the father’s parental rights have not been

terminated is irrelevant.                  As noted by the trial court, the

permanent plan for the juveniles is adoption.                                If we were to

accept respondent’s argument, the father’s parental rights also

could    not    be    terminated,       since      respondent’s          parental      rights

would    remain      intact.         Furthermore,         the    trial       court    is     not
                                      -13-
required to find that a child is adoptable before terminating a

parent’s parental rights.           See In re Norris, 65 N.C. App. 269,

275, 310 S.E.2d 25, 29 (1983), cert. denied, 310 N.C. 744, 315

S.E.2d    703     (1984).          Therefore,      based      on   the   court’s

dispositional     findings    of     fact,    we   conclude    that   the   trial

court’s     determination     that    it     was   in   the    juveniles’      best

interests    to   terminate    respondent’s        parental    rights    was    not

manifestly unsupported by reason.

    AFFIRMED.

    Judges McGEE and McCULLOUGH concur.

    Report per Rule 30(e).